His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
*256This is ah action in boundary. Surveyors having been appointed, and being about to proceed with this work, plaintiff protested that they should consider no other plan than a certain, plan of 1831, being the one according to which defendants’ lands are described.
Surveyors, however, did use other data and proceeded to do their field work and put up temporary marks. But before fixing the permanent bounds, they filed their proces verbal showing whát they had done, setting forth the protest made by plaintiff, and submitting the matter to the Court.
To this report plaintiff excepted, contending that upon the receipt of their protest, the surveyors should have desisted at once and completely from their work, and referred the matter th.en and there to the Court, in accordance with Art. 837, C. C.
We think that Art. 837 must be read in connection, with Art. 836; and taken together these two articles mean nothing more than'that the work of the surveyor shall not be final, but subject to review by the Courts; and accordingly he must not set up the permanent bounds until the differences between the parties have been passed upon by these tribunals.